DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains a reference to a figure.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4, 7, 9, 13, 14 and 17 are objected to because of the following informalities:  Claim uses the phrase “spring-mounted landing gear”, but the above claims use the phrase “landing gear” all recitations of the same structure should be referred to in the same manner as originally introduced.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the phrase “wherein the distance setting device is equipped with so many degrees of freedom” which renders the claim indefinite because it is not possible to ascertain how many degrees of freedom are required.
Claim 13 contains the phrase “a landing gear” which renders the claim indefinite because it is unclear if the phrase is referring to a new and distinct landing gear, the landing gear of claim 1 or landing wheels attached to the float.  As best understood, the phrase refers to landing gear wheels attached to the float.  Claim 14 is rejected as being dependent on claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-19 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Fischer (US Patent Number 3790109).
Regarding claim 1, Fischer discloses an aircraft for takeoff and landing on water or land comprising (Figures 1 and 2) a fuselage (Figures 1 and 2 unlabeled fuselage); a spring-mounted landing gear on which landing gear wheels for takeoff and landing on land are mountable (Figures 1-3 element 5); and a floating device coupled to the landing gear of the aircraft via a connecting device (Figures 1-3 elements 1, 2 and 11), 
Regarding claim 2, Fischer discloses the above aircraft wherein the connecting device comprises a distance setting device adapted to set a distance of at least a part of the floating device with respect to the fuselage (Figure 3 element 24, Column 4 lines 9-23).
Regarding claim 3, Fischer discloses the above aircraft wherein the floating device is adapted to conform itself to the fuselage at least partly or at least substantially at a minimum distance set with the distance setting device (Figure 3).  The examiner notes that the claim only requires that the claim only required the floating device to be adapted to conform partly which requires that they be able to have at least one touch point and does not actually require the fuselage and the floating device to touch.
Regarding claim 4, Fischer discloses the above aircraft wherein the landing gear and/or the floating device comprises a damping element (Figures 1-3 element 7).
Regarding claim 5, Fischer discloses the above aircraft wherein an inside of the floating device facing the fuselage comprises a substantially complementary shape with respect to the fuselage (Figure 1 elements 1 and 2 areas near element 3).
Regarding claim 6, Fischer discloses the above aircraft wherein the floating device comprises a substantially streamlined shape with a step (Figures 1-3 elements 1 and 2 area near element 10).
Regarding claim 7, Fischer discloses the above aircraft wherein axes of the landing gear of the aircraft are coupleable to the floating device via the connecting device (Figure 1 element 11, Column 2 lines 8-11).
Regarding claim 8, Fischer discloses the above aircraft wherein the distance setting device is equipped with so many degrees of freedom that relative movements between the aircraft and the floating device are possible at least in X and Y- directions (Figure 3 element 24).  
Regarding claim 10, Fischer discloses the above aircraft wherein the distance setting device comprises a damping element that is adapted to compensate loads during takeoff and/or landing (Figure 3 element 25).
Regarding claim 11, Fischer discloses the above aircraft wherein the damping element is configured such that the floating device can be moved along a longitudinal axis of the aircraft (Figure 3 element 25). The examiner notes that the claim does not require that the damping element actually move the floating device and that as the damping element does not impede motion of the floating device in the longitudinal direction it can be considered to be configured as claimed.
Regarding claim 12, Fischer discloses the above aircraft wherein the damping element is configured such that the floating device can be moved along a transverse axis of the aircraft (Figure 3 element 25). The examiner notes that the claim does not require that the damping element actually move the floating device and that as the damping element does not impede motion of the floating device in the transverse direction it can be considered to be configured as claimed.
Regarding claim 13, Fischer discloses the above aircraft wherein the floating device is equipped with a landing gear for amphibious operation (Figure 3 element 17).
Regarding claim 14, Fischer discloses the above aircraft wherein the floating device is coupled to the landing gear of the aircraft exclusively via the connecting device (Figure 1 element 11, Column 2 lines 8-16).
Regarding claim 17, Fischer discloses the above aircraft wherein the floating device and the landing gear are used for takeoff and landing of the aircraft on water and/or on land (Column 1 lines 6-15).
Regarding claim 19, Fischer discloses the above aircraft wherein the damping element comprises one or more of a suspension element, a buffer element, a shock absorber, a gas spring, a hydraulic cylinder, or a hydropneumatic cylinder (Figures 1-3 elements 6 and 7).
Regarding claim 15, Fischer discloses a method for converting an aircraft into a seaplane, wherein the method comprises:  coupling a floating device to a landing gear of the aircraft via a connecting device (Figures 1-3 elements 1, 2 and 11, Column 2 line 3-41); and adjusting a distance of least a part of the floating device with respect to a fuselage of the aircraft via a distance setting device of the connecting device (Column 4 lines 9-23).
Regarding claim 16, Fischer discloses the above method further comprising an adjustment of the distance so that the floating device can conform itself at least partly to the fuselage or conforms itself at least substantially to the fuselage of the aircraft (Figure 3, Column 4 lines 9-23).
Regarding claim 18, Fischer discloses the above method further comprising using the floating device and the landing gear for takeoff and landing of the aircraft on water and/or on land (Column 1 lines 6-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 1 above, and further in view of Smith et al. (hereinafter Smith, US Patent Number  6866224).
Regarding claim 9, Fischer discloses the above aircraft, but fails to teach of the landing gear being connected with the floating device via hinged supports.
However, Smith teaches of a similar aircraft wherein the landing gear is connected with the floating device via hinged supports (Figure 6a element 31).
Regarding claim 9, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Fischer with the hinged support connection of Smith for the predictable result of reducing air resistance during flight (Smith, Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644